Title: From George Washington to Colonel Elisha Sheldon, 3 February 1780
From: Washington, George
To: Sheldon, Elisha


          
            Sir
            Head Quarters Morris Town 3d Feby 1780
          
          I have been favd with yours of the 21st ulto If the Men of your Regiment, to whom you refer, have been lately inlisted for any term but for the War expressly and contrary to your positive orders, the Officer guilty of a breach of them should be arrested, and tried for disobedience. As the form of the inlistments is ambiguous, you had best fill up new ones fixing the term for the War—This will prevent any disputes, in future.
          If the Men in question have been inlisted p[r]evious to the 23d Jany 1779, they will be intitled to a Bounty of 100 dollars upon signing new inlistments for the War—This has been insisted on [and] practiced though out the Army, where the inlistments ran in the dubious manner of “three years or during the War.” I am &c.
        